Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The primary reason for allowance of the claims, is the inclusion of a traffic control system which receives data indicative of states of vehicles approaching an intersection.  And wherein a processor determines intersection crossing times and velocities of the approaching vehicles by minimizing at least one of total and maximum travel time for the vehicles crossing the intersection.  Furthermore, each the travel time of vehicle approaching the intersection is weighted based on directions, such that minimizations used by the processor, uses different weights for separate vehicles.  And wherein the weights also take into consideration traffic at next intersections along the travel directions of each vehicle.  These claimed limitations are not taught or suggested by prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/DARYL C POPE/Primary Examiner, Art Unit 2687